DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification:
In para. [0166] “Referring to FIG. 12, it can be seen that dark currents of the20 semiconductor elements shown in FIGS. 11A to 11C increase as the minimum distance between the first electrode and the upper surface of the light absorbing layer decreases.”

Specifically, each paragraph cites an inverse relationship between the distance and the dark current, however the related figures appear to show a direct relationship between distance and dark current.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
. 
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12, 14-19, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 11 and 30, the limitations “wherein a minimum distance, in a direction perpendicular to an upper surface of the light absorbing layer, between the first electrode and the upper surface of the light absorbing layer is 5 µm or greater, and wherein a minimum distance, in the direction perpendicular to the upper surface of the light absorbing layer, between the second electrode and the upper surface of the light absorbing layer is 5 µm or less” do not appear to have adequate support in the originally filed disclosure. Specifically, while the original disclosure recites minimum distances L3 and L4, which are parallel to an upper surface of the light absorbing layer, it does not appear to disclose any minimum distances perpendicular to the upper surface. Additionally, the disclosure as it relates to L4 does not provide any support for “5 µm or less,” but rather recites L4 “may be several nanometers,” (see [0144]) and shows a general relationship of increasing dark current with increasing L4 and concluding that “the second electrode may be placed as close to the upper surface of the light absorbing layer as possible, and thus the dark current may be minimized” (see [0169]). The smallest sample provided is 5 µm and the specification provides no indication that distances of less than 5 µm are supported.
Note the dependent claims do not cure the deficiencies of the claims on which they depend.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12, 14-19, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 11 and 30, the limitation “in a direction perpendicular to an upper surface of the light absorbing layer,” is unclear as to how this upper surface relates to the upper surface of the light absorbing layer previously recited in the claim. 
Regarding claims 11 and 30, the limitations “wherein a minimum distance…between the second electrode and the upper surface of the light absorbing layer is 5 µm or less” is unclear as to how the distance can simultaneously be a minimum distance and be 5 µm or less. Specifically, “minimum distance” is understood to require a distance of at least a given quantity, i.e. 5 µm or more, whereas “5 µm or less” is understood to require the opposite. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11, 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou (US 2006/0261381; herein “Chiou”) in view of Boisvert et al. (Large-area InAlAs/InGaAs single-photon-counting avalanche photodiodes, 2004), Park et al. (US 2014/0197454; herein “Park”).
Regarding claim 11, Chiou discloses in Fig. 1 and related text a semiconductor element comprising:
a substrate (102, see [0018]);
a buffer layer (104, see [0019]) disposed on the substrate;
a semiconductor structure (106/108/110/112),
wherein the semiconductor structure comprises a first conductive semiconductor layer (106, see [0019]), a second conductive semiconductor layer (110/112, see [0022]) and a light absorbing layer (108, see [0019] and [0028]) which is disposed between the first conductive semiconductor layer and the second conductive semiconductor layer, wherein the light absorbing layer includes an intrinsic semiconductor layer and absorbs light incident onto the semiconductor element (see [0019] and [0028]), 

wherein the semiconductor element further comprises:
a first electrode (118, see [0024]) directly disposed on the partial area of the first conductive semiconductor layer, and electrically connected to the first conductive semiconductor layer; and
a second electrode (116, see [0024]) disposed on and electrically connected to the second conductive semiconductor layer.
Chiou does not explicitly disclose 
a filter layer disposed on the buffer layer, 
the semiconductor structure on the buffer layer,
wherein a percentage (µm/ µm2 * 100%) of an outer length of an upper surface to an area of the upper surface of the light absorbing layer ranges from 1.25 to 1.33%,
wherein the filter layer is an undoped layer, 
wherein the filter layer configured to filter out a ultraviolet light,
wherein a minimum distance, in a direction perpendicular to an upper surface of the light absorbing layer, between the first electrode and the upper surface of the light absorbing layer is 5 µm or greater, and
wherein a minimum distance, in the direction perpendicular to the upper surface of the light absorbing layer, between the second electrode and the upper surface of the light absorbing layer is 5 µm or less.
In the same field of endeavor, Park teaches in Fig. 1 and related text a semiconductor element comprising

a semiconductor structure (40/50/60) on the buffer layer,
wherein the filter layer is an undoped layer  (see e.g. [0069]), 
wherein the filter layer configured to filter out a ultraviolet light (see [0069]; see also [0062] which describes detection of non-UV light, i.e. filtering of UV light; also note that material disclosed are disclosed as an exemplary material of applicant’s disclosed filter layer, see [0187] of applicant’s disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koi by having the semiconductor element further comprises an undoped filter layer between the buffer and the semiconductor structure, the filter layer configured to filter out UV light, as shown by Park, in order to provide a photodetection device that includes a band-pass filter layer, in which a specific range of transmitted wavelengths can be easily controlled by controlling an energy bandgap (see Park [0017]). Further note that the limitation “wherein the filter layer is configured to filter out a ultraviolet light,” is a property or function of the claimed device. It is the position of the Office that when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, that a prima facie case of either anticipation or obviousness has been established in regards to the claimed properties or functions. See MPEP 2112.01. Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
In the same field of endeavor, Boisvert teaches in Fig. 1 and related text a light receiving semiconductor element 
2 * 100%) of an outer length of an upper surface to an area of the upper surface of the light absorbing layer (“absorption” layer, see Fig. 1) ranges from 1.25 to 1.33% (diameter of 75 to 300µm, see pg. 127 para. 3, corresponding to 5% to 1.35%).
Note that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the percentage as claimed (i.e. the diameter for a circular mesa absorbing layer) to be a result effective variable affecting detection capabilities, as evidenced by the teaching of Boisvert.  Thus, it would have been obvious to modify the device of Koi to have the percentage (i.e. diameter) within the claimed range in order to provide detection in a large field of view (see Boisvert pg. 127 para. 3) and useful in, for example, military systems in either linear of Geiger mode operation (see Boisvert pg. 126 para. 3), and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. 
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the minimum distances as claimed to be a result effective variable affecting electrical and optical characteristics and device size. Thus, it would have been obvious to modify the device of Koi to have the minimum distances within the claimed ranges in order to provide desired characteristics and size such as reduced risk of shorting between layers and overall detection area, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143.
Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 12, the combined device shows the upper surface of the light absorbing layer is circular (Boisvert: see pg. 127 para. 3).
Regarding claim 16, the combined device shows wherein a lower surface of the second electrode (Koi: 140) and an upper surface of the second conductive semiconductor layer (115/116) are coplanar with each other.
Regarding claim 17, the combined device shows 
an amplification layer (“Multiplication” layer) disposed between the light absorbing layer (“Absorption”) and the first conductive semiconductor layer (“Contact”) (see Fig. 1 at least).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of in view of Boisvert  and Park, as applied to claim 11 above, and further in view of Yamabi (US 2011/0291221; herein “Yamabi”).
Regarding claim 14, Chiou does not disclose wherein the first electrode is spaced apart from the light absorbing layer and surrounds the light absorbing layer.
In the same field of endeavor, Yamabi teaches in Fig. 1 and related text a light receiving semiconductor element wherein the first electrode (16, see [0017]) is spaced apart from the light absorbing layer (44, see [0022]) and surrounds the light absorbing layer.
.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Boisvert and Park, as applied to claim 11 above, and further in view of Yoneda et al. (US 2018/0252865; herein “Yoneda”).
Regarding claim 15, Chiou does not disclose 
further comprising an insulating layer disposed on the first electrode and the second electrode, wherein the insulating layer comprises a first recess disposed on the first electrode and a second recess disposed on the second electrode, and
wherein the semiconductor element further comprises:
a first pad disposed in the first recess and electrically connected to the first electrode; and
a second pad disposed in the second recess and electrically connected to the second electrode,
wherein the second pad does not overlap the first electrode in a thickness direction of the semiconductor structure, and
wherein the first pad is partially disposed on the first electrode to overlap the first electrode in the thickness direction of the semiconductor structure.
In the same field of endeavor, Yondea teaches in Fig. 3 and related text a light receiving semiconductor element 
further comprising an insulating layer (16/17, see [0028]) disposed on the first electrode (41, see [0029]) and the second electrode (31), wherein the insulating 
wherein the semiconductor element further comprises:
a first pad (42, see [0029]) disposed in the first recess and electrically connected to the first electrode (41); and
a second pad (32, see [0028]) disposed in the second recess and electrically connected to the second electrode (31),
wherein the second pad does not overlap the first electrode in a thickness direction of the semiconductor structure (see Fig. 3), and
wherein the first pad is partially disposed on the first electrode to overlap the first electrode in the thickness direction of the semiconductor structure (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chiou by having further comprising an insulating layer disposed on the first electrode and the second electrode, wherein the insulating layer comprises a first recess disposed on the first electrode and a second recess disposed on the second electrode; a first pad disposed in the first recess and electrically connected to the first electrode; a second pad disposed in the second recess and electrically connected to the second electrode; the second pad does not overlapping the first electrode in a thickness direction of the semiconductor structure; and the first pad partially disposed on the first electrode to overlap the first electrode in the thickness direction of the semiconductor structure, as taught by Yoneda, in order to provide interconnections to other elements in the device (see Yoneda [0029]) and to provide insulation between the interconnections to prevent shorting.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Boisvert and Park, as applied to claim 17 above, and further in view of Shi et al. (US 2015/0028443; herein “Shi”).
Regarding claims 18 and 19, Chiou in view of Boisvert and Park does not explicitly disclose 
wherein the amplification layer is an unintentionally doped semiconductor layer;
wherein the amplification layer has the highest electric field in the semiconductor structure.
In the same field of endeavor, Shi teaches in Fig. 1 and related text a light receiving semiconductor element comprising an amplification layer (15, see [0066])
wherein the amplification layer is an unintentionally doped semiconductor layer (see [0066]);
wherein the amplification layer has the highest electric field in the semiconductor structure (see 0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chiou by having the amplification layer as an unintentionally doped semiconductor layer and having the highest electric field in the semiconductor structure, as taught by Shi, in order to function as a multiplication region where electrons are accelerated and gain sufficient energy from the electric-field, triggering impact ionization events, and generating more holes and electrons (see Shi [0066]).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Boisvert, Park and Chu et al. (US 2016/0238439; herein “Chu”).
Regarding claim 30, Chiou in view of Boisvert and Park teaches all of the claimed limitations as in the same manner and for the same reasons as applied to claim 11 above except 

a first semiconductor element disposed in the housing and configured to emit ultraviolet light, and
a second semiconductor element disposed in the housing and receiving light which is emitted from the first semiconductor.
In the same field of endeavor, Chu teaches in Fig. 1 and related text
a housing (131 and 140, see [0097] and [0101]);
a first semiconductor element (110, see [0099]) disposed in the housing and configured to emit ultraviolet light (see [0099]), and
the second semiconductor element (120, see [0097]) disposed in the housing and receiving light which is emitted from the first semiconductor (see [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chiou, Boisvert, and Park by having a housing, a first semiconductor element disposed in the housing and configured to emit ultraviolet light, and a second semiconductor element disposed in the housing and receiving light which is emitted from the first semiconductor, as taught by Chu, in order to provide an optical sensor device which can measure the amount of light reflected from an object (see [0002] and [0004]-[0005] at least).

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but are not persuasive. 
Applicant argues (page 9-10) that the claims are not taught by the prior art because the dimensions disclosed by Boisvert  are not of an outer length of an upper surface or an area of the upper surface of the light absorbing layer.

In particular, applicant has claimed a range of ratio of outer length (i.e. perimeter) to area. For any shape, the ratio reduces to a factor of a single dimension of the shape. Despite applicant’s redefining the value in terms of the ratio of perimeter to area, the claimed limitation is essentially a limitation on a single dimension of the layer (e.g. radius or width). Taking a circle with radius r, for example: Claimed ratio = perimeter/area = 2πr/ πr2 = 2/r.
Thus, for any circular shaped layer, a value of 2/r which reads on the claimed range, i.e. a circular shape with a radius of 150-160µm. Boisvert’s diameter of 75 to 300µm establishes devices of the same scale and approximate size as applicant’s invention and provides motivation for optimizing/increasing the diameter. It would be well understood that each of the layers of the device, while not necessarily being the full diameter, would at least be in the same scale and approximate size. Accordingly, as outlined in the rejection above, Boisvert establishes a range which is close enough that one skilled in the art would have expected them to have the same properties and further would be easily optimizable.
Additionally, it is noted that despite applicant’s narrowing of the claimed range to 1.25-1.33%, applicant’s disclosure recites a much broader range of 1% to 2% as being the acceptable range of ratio for the invention. It has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). In this instance, at least due to the disclosure by applicant of a broader range, it would seem the currently claimed narrower range does not does not provide unexpected results. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        1/12/2022